In re: A. J. Willis et al. applying for certiorari or writ of review to the Court of Appeal, Second Circuit, Parish of Richland. 149 So.2d 218.
Writ refused. On the facts found by the Court of Appeal there is no error of law in its judgment. The assertion of the Court of Appeal that statements made in Cormier v. Myers, 223 La. 259, 65 So.2d 345; Succession of Vicknair, La.App., 126 So.2d 680, and Succession of Fisher, 235 La. 263, 103 So.2d 276 are dicta, is correct.
HAWTHORNE, Justice.
In view of the pronouncements of this Court in the Cormier case and Succession of Fisher I think this writ should be granted.